Title: From John Adams to the Reverend Jacob Bailey, January 1756
From: Adams, John
To: Bailey, Rev. Jacob


     
      Dr. Sr.
      Worcester Janry. I know not What Day 1756
     
     I receiv’d your favour of Decr. 29. about 3 or 4 Days after it was wrote. The bearer left it at the Tavern and proceeded on his journey, so that I despair’d of ever getting an opportunity of answering it, till this moment. I heartily sympathize with you in your affliction, which I am the better qualified to do as I am confined myself to a like place of Torment. When I compare The gay, the delightsome scenes of Harvard with the harsh, and barbarous nature of sounds that now constantly grate my Ears I can hardly imagine myself the same being, that once listen’d to Our Mayhews Instructions, and revell’d in all the other pleasures of an accademical Life. Total and Compleat misery has succeeded so suddenly to total and compleat Happiness, that all the Phylosophy I can muster can scarce support me under the amazing shock. However one source of pleasure is left me still and that is the Letters of my Friends, and the more streams flow from this source the greater is my Pleasure. I should be extremely glad therefore of a Correspondence with you, and I promise you I will improve every opportunity of writing to you. If you see any of my old Friends, tell them I am well and should take a line from them very kindly.—But I can add no more now, than that I am
     
      Your Friend & sert.,
      J. Adams
     
     
      Pardon all our epistolary sins.
     
    